Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 15, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
  155895(73)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  KAREN HRAPKIEWICZ,                                                                                     Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                       Justices
                                                                   SC: 155895
  v                                                                COA: 328215; 330189
                                                                   Wayne CC: 11-015709-CL
  WAYNE STATE UNIVERSITY BOARD OF
  GOVERNORS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion of the Michigan Manufacturers Association to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on August 8, 2017,
  is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 15, 2017
                                                                              Clerk